COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        John Seger, M.D. v. Brian Branda, Branda Financial Services,
                            and National Life Insurance Company
Appellate case number:      01-21-00224-CV
Trial court case number:    2020-51686
Trial court:                165th District Court of Harris County
       On June 25, 2021, Richard J. Babnick Jr. filed a motion for pro hac vice admission
to appear before the Court in this appeal on behalf of appellees, Brian Branda and Branda
Financial Services (collectively, the “Branda Appellees”). J. Mark Brewer, a licensed
Texas attorney, and local counsel for the Branda Appellees, filed a motion in support of
Mr. Babnick’s pro hac vice motion. The motion conforms with Rule XIX of the Texas
Rules Governing Admissions to the Bar of Texas. See TEX. RULES GOVERN. BAR ADM’N
R. XIX(a) (West 2018).
        The motion for pro hac vice admission and motion in support of Mr. Babnick’s pro
hac vice motion include a certificate of conference stating that appellant, John Segar, M.D.,
is not opposed to the relief sought by the motion for admission pro hac vice. See TEX. R.
APP. P. 10.3. Accordingly, the motion for admission pro hac vice of Richard J. Babnick
Jr. is granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: ___July 1, 2021______